DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

3. 	Claims 1-10 are rejected under 35 U.S.C. 102(e) as being anticipated by Yamada et al. (US 9028225 B2).
	Regarding claim 1, Yamada discloses an electric compressor (10 in Fig. 1), comprising: an electric motor (M) contained in a casing (26), and driving a compression part compressing a refrigerant guided into the casing (col. 2, lines 58-67); and a connecting part container (41) having an external power line supplying electric power to the electric motor guided in from outside the casing, and containing a connecting part electrically connecting, within the casing, the external power line (e.g., 35U) and an internal power line (391) guided from the electric motor; the connecting part container being provided with an insertion hole, the internal power line being inserted through the insertion hole (Figs. 2 and 3A-3C); the connecting part container being splittable at a 
	Regarding claim 2, Yamada discloses: wherein one of an engaging protrusion and an engaging concavity is formed on the split walls forming the insertion hole, and the first rubber ring is provided with one of an engagement concavity engaging with the engaging protrusion and an engagement protrusion engaging with the engaging concavity (col. 6, lines 33-42).  
	Regarding claim 3, Yamada discloses: wherein the external power line has a terminal pin connected to the connecting part container, and the terminal pin is covered by a second rubber ring and made liquid-tight (col. 5, lines 15-23).  
	Regarding claim 4, Yamada discloses: wherein the connecting part container is held sandwiched by the second rubber ring and the electric motor (Figs. 2 and 3A-3C).  
	Regarding claim 5, Yamada discloses a method for assembling the electric compressor described in claim 3, comprising the steps of: 16inserting the internal power line into the first rubber ring; fitting the split connecting part container so that the first rubber ring with the internal power line inserted therein is held sandwiched between the split walls; and connecting the terminal pin, affixed to the second rubber ring and to a glass terminal plate, to the connecting part container (see discussion for claims 1-4 above. Note: Patentability of a product-by-process claim is based on the product itself and does not depend on its method of production. That is, if the product in the product-
	Regarding claim 6, Yamada discloses: wherein the external power line has a terminal pin connected to the connecting part container, and the terminal pin is covered by a second rubber ring and made liquid-tight (col. 5, lines 15-23).
	  Regarding claims 7-10, Yamada discloses: the electric compressor of claim 1, further comprising: a resin case (combination of 42/43/44) having a lid (47) pressing a coil (e.g., 39U) wound around an end part of the electric motor (Figs. 1 and 2), wherein a split portion of the connecting part container is integrated with the lid (Fig. 2).  
	
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837